Citation Nr: 0528580	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-21 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for right lower extremity varicose veins and 
superficial phlebitis.  

2.  Entitlement to a disability rating greater than 10 
percent for left lower extremity varicose veins. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  A transcript of that hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence of stasis pigmentation, 
eczema, or ulceration of the right leg; the veteran 
subjectively describes intermittent edema only.  

3.  There is no medical evidence of varicose veins affecting 
the left leg, any associated edema, or stasis pigmentation or 
eczema.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for right lower extremity varicose veins and 
superficial phlebitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7120 (2005).  

2.  The criteria for a disability rating greater than 10 
percent for left lower extremity varicose veins have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.104, Diagnostic Code 7120 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right and left leg disabilities are each rated 
under Diagnostic Code (Code) 7120 (varicose veins) under 
38 C.F.R. § 4.104.  The Board notes that the right leg 
disability may be evaluated under Code 7121, post-phlebitic 
syndrome, but that the rating criteria are identical to those 
criteria for varicose veins.  Because varicose veins are the 
predominant disability, in existence for more than 50 years, 
the Board will continue to evaluate the disabilities under 
Code 7120.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence). 

The veteran's right lower extremity disability is evaluated 
as 20 percent disabling.  The next higher rating of 40 
percent is assigned when there is evidence of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  The Board finds that the overall 
disability picture does not more closely approximate these 
criteria.  38 C.F.R. § 4.7.  Specifically, VA examinations of 
October 2002, February 2004, June 2004, and September 2004 
were negative for any evidence of stasis pigmentation, 
eczema, or ulceration.  The September 2004 VA examiner found 
no evidence of edema.  Further, private medical records dated 
in May 2001, October 2002, and August 2003 were similarly 
negative for such evidence.  Such facts only provide evidence 
against these claims.   

Beyond the above, during the August 2005 Travel Board 
hearing, the veteran described intermittent edema only.  
Therefore, the criteria for an increased disability 
evaluation are not met.  Id.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for right lower 
extremity varicose veins and superficial phlebitis.  
38 C.F.R. § 4.3.    

The veteran's left lower extremity disability is evaluated as 
10 percent disabling.  The next higher rating of 20 percent 
is assigned when there is evidence of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  The Board 
finds that the overall disability picture does not more 
closely approximate these criteria.  38 C.F.R. § 4.7.  
Specifically, VA examinations of October 2002, February 2004, 
June 2004, and September 2004 were negative for evidence of 
varicose veins affecting the left leg or any associated 
edema.  There was no evidence of stasis pigmentation or 
eczema.  Private medical records contained no evidence 
regarding the left leg.  During the August 2005 Board 
hearing, the veteran indicated that he had only intermittent 
pain.  There was no allegation of persistent edema in the 
left leg.  Therefore, the criteria for an increased 
disability evaluation are not met. Id.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 
10 percent for left lower extremity varicose veins.  
38 C.F.R. § 4.3. 

The Board has considered the veteran's testimony and the 
difficulties he has with his legs at this time.  However, 
without taking into consideration the difficulties the 
veteran has with his bilateral leg disorders, the current 
evaluations could not be justified. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002 and April 2004, as well as 
information provided in the November 2002 rating decision and 
June 2003 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the June 
2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its initial VCAA notice 
in September 2002, before the November 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in the April 2004 VCAA letter, there 
is no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
April 2004 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured 
several relevant medical examinations.  The veteran denies VA 
treatment related to the disabilities at issue on appeal.  He 
has provided some private medical evidence dated through 
August 2003.  The Board notes that, during the August 2005 
Travel Board hearing, the veteran testified that he had not 
seen his doctors in a couple years.  Thus, it appears that no 
additional recent private medical records are available.  The 
Board acknowledges that the veteran provided a release to 
obtain records from three identified providers in October 
2002.  The RO did not initiate attempts to obtain records 
from those providers.  The veteran ultimately submitted 
evidence from one provider.  With respect to the other two 
providers, the Board finds that, based on the veteran's 
testimony, such evidence is not relevant insofar as it would 
not provide a basis to award the benefit sought on appeal.  

This issue was fully considered by undersigned.  However, 
VA's duty to obtain private medical records is limited to 
those records that are relevant.  38 U.S.C.A.  § 5103A(b).  
Therefore, a remand to attempt to secure records from the 
providers identified in the October 2002 release is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(the Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  

ORDER

A disability rating greater than 20 percent for right lower 
extremity varicose veins and superficial phlebitis is denied. 

A disability rating greater than 10 percent for left lower 
extremity varicose veins is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


